DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the first and second stack material layers comprises forming an open in each of the second and third supporting layers.”  The underlined portion is grammatically incorrect. Appropriate correction is required. Suggested correction: “the first and second stack material layers comprises forming an opening in each of the second and third supporting layers”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites “wherein the first electrode layer is substantially funnel-shaped.” The underlined portion renders the claim indefinite.  The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what shape the first electrode layer must be in order to be considered “substantially” funnel shaped. The term “substantially” modifies a target, in the instant case the target is funnel shaped. The target shape of a “funnel” minimally requires a hollow cone with a tube extending from the smaller end of the cone (see Merriam-Webster online dictionary).  It is unclear what deviations from the shape of a funnel are covered by the claim language “substantially funnel shaped”.  If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The prior art shows the following examples for substantially funnel shaped structures such that there is evidence that there is no consensus in the art regarding the metes and bounds of “substantially funnel shaped”.
US 2022/0089947 A1 (Nomiyama)

    PNG
    media_image1.png
    338
    285
    media_image1.png
    Greyscale

US 2022/0145176 A1 (Nomiyama)

    PNG
    media_image2.png
    397
    547
    media_image2.png
    Greyscale

US 2020/0161337 A1 (Song)
[AltContent: rect]
    PNG
    media_image3.png
    423
    461
    media_image3.png
    Greyscale

US 2017/0187322 A1 (Pisharodi)

    PNG
    media_image4.png
    358
    170
    media_image4.png
    Greyscale

US 2016/0027979 A1 (Haushalter)

    PNG
    media_image5.png
    236
    299
    media_image5.png
    Greyscale

US 2014/0261803 A1 (Wang)

    PNG
    media_image6.png
    379
    535
    media_image6.png
    Greyscale

US 2009/0241998 A1 (Kesil) describes substantially funnel shaped in paragraph [0072] 
“It is understood that the funnel shape is not a strict geometrical cone and that it may be a substantially funnel shape, e.g., with a slight increase in the taper angle toward the periphery.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 12, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0333117 A1 (Sako).

Re claim 1, Sako teaches a method for manufacturing a capacitor, comprising: 
providing a substrate (semiconductor substrate 1) and a multilayer structure (multilayered structure including layers 8/9/10a/13/14a), wherein the multilayer structure comprises a first supporting layer (stopper silicon nitride 8) disposed on the substrate, a first stack material layer (first sacrificial film 9) on the first supporting layer, a second supporting layer (first insulating film 10a) on the first stack material layer, a second stack material layer (second sacrificial film 13) on the second supporting layer, and a third supporting layer (second insulating film 14a) on the second stack material layer; 
forming a recess (cylinder holes 20) in the multilayer structure; 
forming a first electrode layer (lower electrode material film 21a) on a surface of the recess; 
performing a selective etching treatment to remove the first and second stack material layers (Fig. 9A, 10A); 
performing a selective vapor phase etching treatment to the first electrode layer to form a smaller thickness of the first electrode layer (Fig. 9C, 9D [0128]); and 
forming a dielectric layer (capacitance insulating film 25) and a second electrode layer (upper electrode 26), wherein the dielectric layer is between the first and second electrode layers (Fig. 23).

Re claim 2, Sako teaches wherein the first stack material layer comprises borophosphosilicate glass ([0105]).

Re claim 4, Sako teaches wherein the first supporting layer, the second supporting layer, and the third supporting layer comprise silicon nitride ([0104]).

Re claim 5, Sako teaches wherein the first electrode layer comprises titanium nitride ([0116]).

Re claim 6, Sako teaches wherein performing the selective etching treatment to remove 

Re claim 12, Sako teaches wherein the first electrode layer is in contact with a conductive structure (contact plug 6) in the substrate.

Re claim 16, Sako teaches wherein the first electrode layer is substantially funnel-shaped (Fig. 23, [0098]).

Re claim 17, Sako teaches wherein an outer diameter of the first electrode layer equal to or less than 36 nm is obtained after performing the selective vapor phase etching treatment to the first electrode layer (L4 is always less than 36 nm Fig. 1F [0115]).

Re claim 18, Sako teaches wherein a thickness of the first electrode layer is deducted by at least 2 nm after performing the selective vapor phase etching treatment to the first electrode layer ([0129]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0333117 A1 (Sako) further in view of US 2006/0115946 A1 (Kim).

Re claim 3, Sako teaches the method of claim 1, however, Sato does not explicitly teach wherein the second stack material layer comprises tetraethyl orthosilicate. However, Sato does teach that the lower sacrificial film is made from a material that has a higher wet etch rate than the upper sacrificial film. Sato achieves this by doping the lower sacrificial layer with more B and P dopants in order to increase the wet etch rate of the lower sacrificial layer relative to the upper sacrificial layer. 

Kim teaches forming a capacitor with vertical extensions wherein a multilayered structure having a lower sacrificial material having a higher wet etch rate than an upper sacrififical layer. Kim achieves this by using BPSG for the lower sacrififical layer requiring a higher wet etch rate and using TEOS for the upper sacrificial layer requiring a lower wet etch rate.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use in TEOS of the invention of Kim for the upper sacrificial layer and using BPSG for the lower sacrificial layer of both Sato and Kim.

The motivation to do so is that TEOS provides the predictable result of having a lower wet etch rate than BPSG.

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0333117 A1 (Sako) further in view of US 2020/0111684 A1 (Choi).

Re claim 3, Sako teaches the method of claim 12, but Sato is silent with regards to the acceptable materials for the contact plug 6 let alone wherein the conductive structure comprises tungsten. 

Choi teaches a method of manufacturing semiconductor memory devices wherein a vertical capacitor is formed in openings in a multilayered structure wherein the capacitor is connected to a contact structure 110 which can be made of tungsten ([0022]).

It would have been obvious at the time of the invention to use tungsten as the material for the contact plug 6 of Sato.

The motivation to do so is that Sato is silent with regards to an acceptable material for the contact plug and thus would look to Choi to find acceptable materials for the contact plug. 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0333117 A1 (Sako) further in view of US 2006/0115946 A1 (Kim).

Re claims 10 and 11, Sako teaches the method of claim 1, but Sato does not teach wherein performing the selective vapor phase etching treatment to the first electrode layer comprises exposing the multilayer structure to an etching gas containing a fluorine compound (claim 10), nor wherein the fluorine compound comprises HF, NF3, CF4, or SF6 (claim 11). However, Sato teaches that the titanium nitride layer is etched using a plasma oxidation treatment wherein the titanium in the TiN electrode layer is oxidized to form TiOx and then removed in order to thin the electrode layer ([0128]).

Lugani teaches etching capacitor electrodes in DRAM using a fluorine gas such as SF6 whereby the titanium in the TiN layer reacts with the fluorine compound to form TiF which is then etched away to thin the TiN layer ([0045-0048])

It would have been obvious at the time of the invention to use the fluorine etching method of thinning TiN of the invention of Lugani in place of the oxidation based thinning method of Sato.

The motivation to do so is that using the fluorine etching method of Lugani provides the predictable result of etching TiN while being highly selective to other exposed materials. 

Allowable Subject Matter
Claims 7-9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812